 658DECISIONS OF NATIONAL LABOR RELATIONS BOARDG. K. Turner AssociatesandInternational Associa-tionofMachinistsandAerospaceWorkers,AFL-CIO,DistrictLodgeNo.93.Case20-CA-5766June 19, 1970DECISION AND ORDERBY MEMBERSFANNING, MCCULLOCH, AND BROWNUpon a charge filed by the International Associa-tionof AerospaceWorkers, AFL-CIO, DistrictLodge No. 93, herein called the Union, the GeneralCounsel for the National Labor Relations Board, bythe Regional Director for Region 20, issued a com-plaintdatedOctober 20, 1969, against G. K.Turner Associates, herein called the Respondent,allegingthat the Respondentwas engagingin unfairlabor practices within the meaning of Section8(a)(5) and (1) and Section 2(6) and (7) of theNational LaborRelationsAct, as amended. Copiesof the charge, complaint, and notice of hearingwere duly served on the Respondent.With respect to the unfair labor practices, thecomplaintalleges insubstance that on February 25,1969, a majority of the employeesin a unit stipu-lated by the parties as appropriate, in a secret ballotelection conducted under the supervision of the Re-gionalDirector for Region 20 of the NationalLabor RelationsBoard, designated and selected theUnion as their representative for the purposes ofcollective bargaining, and on September 19, 1969,the Board certified the Union as the exclusive col-lective-bargaining representative of the employeesin said unit.' The complaint further alleges thatsince on or about October 6, 1969, and atall timesthereafter, the Respondent did refuse, and con-tinuesto refuse, to bargain collectively with theUnionastheexclusivecollective-bargainingrepresentative of its employees. On November 5,1969, the Respondent filed its answer, admitting inpart, and denying in part, the allegations of thecomplaint, presenting an affirmative defense, andrequesting that the complaint be dismissed.On December 11, 1969, the General Counselfiledwith the Board a Motion for SummaryJudgment alleging that there were no factual issueswhich would warrant a hearing. Thereafter onDecember 12, 1969, the Board issued an OrderTransferring the Proceeding to the Board andNotice To Show Cause. On January 5, 1970, the'Decision andCertificationof Representative issued September 19,1969, in Cases20-RC-8571 and 20-RM-1149(not published in NLRBvolumes)Respondent filed its Answer to Notice To ShowCause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.Upon the entire record in this case, the Boardmakes the following:Rulings on the Motion for Summary JudgmentIn its Answer to Notice To Show Cause, theRespondent denies, in substance, that in the elec-tion held on February 25, 1969, an uncoerced orlawful majority selected the Union as the exclusivebargaining representative, and that the Board's cer-tification of the Union as the exclusive representa-tive of Respondent's employees was lawful, proper,or just. Respondent admits that since October 6,1969, it has refused to meet and bargain with theUnion, but denies that such refusal was not made ingood faith.On February 25, 1969, pursuant to a Stipulationfor Certification Upon Consent Election enteredinto by the parties hereto, an election was con-ducted under the direction of the Regional DirectorforRegion 20. The tally of ballots showed thatthere were approximately 7 eligible voters and that7 ballots were cast, of which 5 were for the Unionand 2 were against the Union, with no challengedballots.On March 3, 1969, the Respondent filedtimely objections to conduct affecting the results ofthe election.After an investigation the Regional Director, onMay 26, 1969, issued and served on the parties hisReport on Objections in which he recommendedthat the Board overrule the objections in their en-tiretyand issue an appropriate certification ofrepresentative. On June 13, 1969, the Respondentfiled exceptions to the Regional Director's reportrequesting that the report be reversed, the electionbe set aside, and a new election directed. In the al-ternative,Respondent requested that the Boardorder the Regional Director to conduct a hearing.On September 19, 1969, the Board overruled theRespondent's exceptions and issued its Decisionand Certification of Representative in which it cer-tifiedtheUnion as the exclusive bargainingrepresentative of the employees in the appropriateunit.In its answer to the complaint the Respondentadmits that beginning on or about September 23,183 NLRB No. 81 G. K. TURNER ASSOCIATES6591969, and continuing to date, the Union hasrequested Respondent to bargain collectively withrespect to rates of pay, wages, hours of employ-ment, and other terms and conditions of employ-ment, and. that commencing on or about October 6,1969, Respondent has refused to bargain with theUnion.In its defense, Respondent contends that theBoard's decision and certification in this matter iscontrary to law and fact, that the Board improperlyoverruled the Respondent's objections and excep-tions, improperly refused to grant Respondent ahearing on its objections and exceptions, and un-lawfully certified the Union as the representative ofthe Respondent's unit employees.Respondent does not contend that it has anynewlydiscoveredorpreviouslyunavailableevidence to present. Instead, it seeks to relitigatecontentionsmade prior to and rejected in theBoard'sdecision inCases20-RC-8571and10-RM-1149. Inasmuch as Respondent has alreadylitigated such contentions, and the Board has con-sidered them, no issue has been raised which isproperly triable in this proceeding.'As all material issues have been previously de-cided by the Board, or admitted by Respondent initsanswer to the complaint, there are no mattersrequiring a hearing before the Trial Examiner. Ac-cordingly, the General Counsel's Motion for Sum-mary Judgment is granted. On the basis of therecord before us, the Board makes the following:FINDINGS OF FACT93, is a labor organization within the meaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. TheRepresentationProceeding1.The unitThe following employees constitute a unit ap-propriate for collective-bargaining purposes withinthe meaning of Section 9(b) of the Act:All production and maintenance employees in-cluding all shipping and receiving clerks ofRespondent at its Palo Alto, California, loca-tion,excludingofficeclericalemployees,guards, and supervisors as defined in the Act.2.The certificationOn February 25, 1969, a majority of the em-ployees of Respondent in said unit, in a secret bal-lot election conducted under the supervision of theRegional Director for Region 20, designated theUnion as their representative for the purpose ofcollective bargaining with Respondent, and on Sep-tember 19, 1969, the Union was certified as thecollective-bargaining representativeof the em-ployees in said unit and continues to be suchrepresentative.B.TheRequest To Bargain and Respondent'sRefusal1.THE BUSINESSOF RESPONDENTRespondent is a California corporation engagedin the manufacture and nonretail sale of technicallaboratory instruments, with a place of business ofPalo Alto, California. Respondent, in the courseand conduct of its business operations, annuallypurchases goods and services valued in excess of$50,000 directly from suppliers located outside theState of California.Respondent admits, and we find, that Respon-dent is, and has been at all times material herein, anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATIONINVOLVEDInternationalAssociationofMachinistsandAerospace Workers,AFL-CIO,District Lodge No.'E-Z Davies Chevrolet,161 NLRB 1380Commencing on or about September 23, 1969,and continuing to date, the Union has requestedand is requesting Respondent to bargain collective-lywith the Union as the exclusive collective-bar-gaining representative of the employees in theabove-described unit. Since October 6, 1969, andcontinuing to date, Respondent has refused andcontinues to refuse to bargain collectively with theUnionastheexclusivecollective-bargainingrepresentative of all employees in said unit.Accordingly, we find that the Union was dulycertified by the Board as the collective-bargainingrepresentative of the employees of the Respondentin the appropriate unit described above and thatthe Union at all times since September 19, 1969,has been and now is the exclusive bargainingrepresentative of all the employees in the aforesaidunit, within the meaning of Section 9(a) of the Act.We further find that Respondent has since October6, 1969, refused to bargain collectively with the427-258 O-LT - 74 - 43 660DECISIONSOF NATIONALLABOR RELATIONS BOARDUnion as the exclusive bargaining representative ofitsemployees in the appropriate unit. By suchrefusal Respondent has engaged in and is engagingin unfair labor practices within the meaning of Sec-tion 8(a)(5) and(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe acts of Respondent set forth in section III,above, occurring in connection with its operationsas described in section I, above,have a close, inti-mate, and substantial relation to trade, traffic, andcommerce among the several States and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged inunfair labor practices within the meaning of Section8(a)(5) and (1) of the Act, we shall order that itcease and desist therefrom and, upon request, bar-gain collectively with the Union as the exclusiverepresentative of all employees in the appropriateunit and, if an understanding is reached, embodysuch understanding in a signed agreement.In order to insure that the employees in the ap-propriateunit willbe accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial year of certifi-cation asbeginningon the date the Respondentcommences to bargain in good faith with the Unionas the recognized bargaining representative in theappropriate unit. SeeMar-Jac Poultry Company,Inc.,136 NLRB 785;Commerce Company d/b/aLamar Hotel,140 NLRB 226, 229, enfd. 328 F.2d600 (C.A. 5), cert. denied 379 U.S. 817; andBur-nett Construction Company,149 NLRB 1421, enfd.350 F.2d 57 (C.A. 10).CONCLUSIONS OF LAW1.G. K. Turner Associates is an employer en-gaged in commerce within the meaning of Section2(6) and (7) of the Act.2. International Association of Machinists andAerospace Workers, AFL-CIO, District Lodge No.93, is a labor organization within the meaning ofSection 2(5) of the Act.3.The following unit is an appropriate unit forthe purposes of collective bargaining within themeaning of Section 9(b) of the Act.All production and maintenance employees in-cluding all shipping and receiving clerks ofRespondent at its Palo Alto, California, loca-tion,excludingofficeclericalemployees,guards and supervisors as defined in the Act.4.Since September 19, 1969, the Union hasbeen the exclusive representative of all the em-ployees in the aforesaid appropriate unit for thepurpose of collective bargaining within the meaningof Section 9(a) of the Act.5.By refusing on or about October 6, 1969, andat all times thereafter, to bargain collectively withtheUnion as the exclusive bargaining representa-tive of all the employees in the appropriate unit,Respondent has engaged in and is engaging in un-fair labor practices within the meaning of Section8(a)(5) of the Act.6,By the aforesaid refusal to bargain,Respon-dent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and has thereby en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)( I) of the Act.7.The aforesaid unfair labor practices are unfairlaborpracticesaffecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that Respondent, G.K. Turner Associates, Palo Alto, California, its of-ficers, agents, successors, and assigns, shall:1.Cease and desist from-(a)Refusing to bargain collectively concerningwages, hours, and other terms and conditions ofemploymentwith InternationalAssociationofMachinists and AerospaceWorkers,AFL-CIO,District Lodge No. 93, as the exclusive bargainingrepresentative of its employees in the following ap-propriate unit:All production and maintenance employees in-cluding all shipping and receiving clerks ofRespondent at its Palo Alto, California, loca-tion,excludingofficeclericalemployees,guards and supervisors as defined in the Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed to them by Section 7of the Act.2.Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other G. K. TURNER ASSOCIATESterms and conditions of employment and, if an un-derstanding is reached, embody such understandingin a signed agreement.(b) Postat itsplace of business copies of the at-tached notice marked "Appendix."3 Copies of saidnotice, on forms provided by the Regional Directorfor Region 20, after being duly signed by Respon-dent's representative, shall be posted by theRespondent immediately upon receipt thereof, andbemaintained by it for 60 consecutive daysthereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted.Reasonable steps shall be taken by theRespondent to insure that said notices are not al-tered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 20,inwriting,within 10 days from the date of thisDecision and Order, what steps have been taken tocomply herewith.I In the event that the Board'sOrder is enforcedby a Judgment of aUnitedStates Court of Appeals,the words in the noticereading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board "A PPEND!XNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL NOT refuse to bargain collectivelywithInternationalAssociation of Machinistsand Aerospace Workers, AFL-CIO, DistrictLodge No. 93 as the exclusive representative661of the employees in the bargaining unitdescribed below.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce our em-ployees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union as the exclusive represen-tative of all our employees in the bargainingunit described below with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment, and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:Allproductionandmaintenance em-ployees including all shipping and receiv-ing clerks at our Palo Alto, California, lo-cation,excludingofficeclericalem-ployees, guards and supervisors as definedin the Act.DatedByG. K. TURNERASSOCIATES(Employer)(Representative) (Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or com-pliance with its provisions may be directed to theBoard's Office, 13050 Federal Building, 450 Gol-den Gate Avenue, Box 36047, San Francisco,California 94102, Telephone 415-556-3197.